Case 1:18-cr-00204-NGG-VMS Document 732 Filed 06/18/19 Page 1 of 1 PageID #: 7157




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK



  United States of America,                         ORDER OF SUSTENANCE
                                 Plaintiff,            ORDER OF TRANSPORTATION
                                                       ORDER OF LODGING
     -vs-




  Keith Raniere,                                     CR 18-0204(NGG)


                              Defendant.




         ORDERED that the Marshal supply proper
 ( )        LODGING

  (XX)      SUSTENANCE

  (XX) TRANSPORTATION

                to the 16 jurors ordered morning coffee and limch from Bayway empaneled in the
                above entitled case.



  DATED: Brooklyn, New York
             June 18,2019


  (XX) DURING TRIAL

 ( ) DELIBERATING

 ( ) SEQUESTERED                                              s/Nicholas G. Garaufis
  (XX) LUNCH

 ( ) DINNER                                                  Nicholas G. Garaufis, U.S.D.J.
